In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00151-CV


               IN THE INTEREST OF B.A.A.C. AND A.A.C., CHILDREN

                          On Appeal from the 223rd District Court
                                    Gray County, Texas
              Trial Court No. 39,475, Honorable Phil N. Vanderpool, Presiding

                                     August 6, 2019

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


       Appellant, Robert Chavarria, proceeding pro se, appeals from the trial court’s

Order Granting Change of Name of Children. Appellant’s brief was originally due July 3,

2019, but was not filed. By letter of July 10, 2019, we notified appellant that the appeal

was subject to dismissal for want of prosecution if a brief was not received by July 22. To

date, appellant has not filed a brief or had any further communication with this Court.

Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P. 38.8(a)(1);

42.3(b).


                                                        Per Curiam